               Case 21-50220-KBO         Doc 5    Filed 04/13/21      Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re                                                    Chapter 11

BAYOU STEEL BD HOLDINGS, LLC, et al.,                    Case No. 19-12153 (KBO)

              Debtors.                                   (Jointly Administered)

GEORGE L. MILLER, in his capacity as Chapter 7
Trustee of BAYOU STEEL BD HOLDINGS,
L.L.C., et al.,

              Plaintiff,                                 Adv. Proc. No. 21-50220 (KBO)

        vs.

QUALITY MACHINE WORKS, INC.,

              Defendant.

                        NOTICE OF APPEARANCE AND
                 REQUEST FOR SERVICE OF NOTICES AND PAPERS

              PLEASE TAKE NOTICE that Morris, Nichols, Arsht & Tunnell LLP and

Stewart Robbins Brown & Altazan LLC hereby enter their appearance (this “Notice of

Appearance”) in the above-captioned adversary proceeding as counsel to Quality Machine

Works, Inc. (the “Defendant”), pursuant to section 1109(b) of title 11 of the United States Code,

rules 2002, 3017(a), 9007, and 9010 of the Federal Rules of Bankruptcy Procedure (as amended,

the “Bankruptcy Rules”), and rule 2002-1(d) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware, and request that

copies of any and all notices and papers filed or entered in these cases be given to and served

upon the following:
                Case 21-50220-KBO          Doc 5     Filed 04/13/21     Page 2 of 3




MORRIS, NICHOLS, ARSHT &                            STEWART ROBBINS BROWN &
TUNNELL LLP                                         ALTAZAN LLC
Andrew R. Remming (No. 5120)                        Paul Douglas Stewart, Jr.
Joseph C. Barsalona II (No. 6102)                   Brandon A. Brown
1201 N. Market St., 16th Floor                      Nicholas Smeltz
Wilmington, DE 19899-1347                           301 Main Street, Suite 1640
Telephone: (302) 658-9200                           Baton Rouge, LA 70801
Facsimile: (302) 658-3989                           Telephone: (225) 231-9998
aremming@morrisnichols.com                          Facsimile: (225) 709-9467
jbarsalona@morrisnichols.com                        dstewart@stewartrobbins.com
                                                    bbrown@stewartrobbins.com
                                                    nsmeltz@stewartrobbins.com

               PLEASE TAKE FURTHER NOTICE that this constitutes not only a request

for service of the notices and papers referred to in the Bankruptcy Rules specified above, but also

includes, without limitation, a request for service of all orders and notices of any application,

motion, petition, pleading, request, complaint, or demand, whether formal or informal, whether

written or oral, and whether transmitted or conveyed by mail, courier service, hand delivery,

telephone, facsimile transmission, telegraph, telex, or otherwise, that (1) affects or seeks to affect

in any way any rights or interests of any creditor or party in interest in these cases, with respect

to (a) the debtors in the above-captioned cases (the “Debtors”) and any related adversary

proceedings, whether currently pending or later commenced, (b) property of the Debtors’ estates,

or proceeds thereof, in which the Debtors may claim an interest, or (c) property or proceeds

thereof in the possession, custody, or control of others that the Debtors may seek to use, or (2)

requires or seeks to require any act or other conduct by a party in interest.

               PLEASE TAKE FURTHER NOTICE that this notice of appearance and any

subsequent appearance, pleading, claim, or suit is not intended nor shall be deemed to waive the

rights of the Defendant: (1) to have an Article III judge adjudicate in the first instance any case,

proceeding, matter, or controversy as to which a bankruptcy judge may not enter a final order or

judgment consistent with Article III of the United States Constitution; (2) to have final orders in



                                                -2-
               Case 21-50220-KBO           Doc 5   Filed 04/13/21    Page 3 of 3




a non-core case, proceeding, matter, or controversy entered only after an opportunity to object to

proposed findings of fact and conclusions of law and a de novo review by a district court judge;

(3) to trial by jury in any case, proceeding, matter, or controversy so triable; (4) to have the

reference withdrawn by the United States District Court in any case, proceeding, matter, or

controversy subject to mandatory or discretionary withdrawal; or (5) any other rights, claims,

actions, defenses, setoffs, or recoupments to which the Defendant is or may be entitled under

agreements, in law, or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments expressly are hereby reserved and preserved.


Dated: April 13, 2021              MORRIS, NICHOLS, ARSHT AND TUNNELL LLP

                                   /s/ Joseph C. Barsalona II
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   1201 N. Market St., 16th Floor
                                   Wilmington, DE 19899-1347
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 658-3989
                                   aremming@morrisnichols.com
                                   jbarsalona@morrisnichols.com

                                   -and-

                                   STEWART ROBBINS BROWN & ALTAZAN LLC
                                   Paul Douglas Stewart, Jr.
                                   Brandon A. Brown
                                   Nicholas Smeltz
                                   301 Main Street, Suite 1640
                                   Baton Rouge, LA 70801
                                   Telephone: (225) 231-9998
                                   Facsimile: (225) 709-9467
                                   dstewart@stewartrobbins.com
                                   bbrown@stewartrobbins.com
                                   nsmeltz@stewartrobbins.com

                                   Counsel to Quality Machine Works, Inc.




                                               -3-
